Title: To Benjamin Franklin from Dumas, 9 March 1781
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
La Haie 9e. Mars 1781
Vous verrez par l’incluse, que les affaires sont toujours Sur un bon pied ici. Mr. A—— s’est transporté à Leide, où nous pouvons nous voir plus fréquemment toutes les fois qu’il le faudra. Je fus conférer hier au soir avec lui, & suis revenu ici, pour ne pas manquer la poste, qui vous portera la présente. On écrit d’Amsterdam que les constructions & équipemens s’y font avec plus d’ardeur; & ils ont fait proposer à L.h.p. ainsi que ceux de Rotterd. de faire défendre toute importation des Manufactures angloises, laineries, potteries, verreries, &c. comme aussi toute exportation pour l’Angle. de grains, graine de lin munitions navales, &c.— Il est vrai que les Anglomanes continuent d’entretenir encore quelque espoir d’accommodement: mais je ne crois pas encore les Angl. assez humiliés pour se relâcher sur les deux conditions, sans lesquelles la médiation ne pourra avoir lieu. Je suis avec tout le respectueux dévouement, que vous connoissez & pour toujours, Monsieur Votre très-humble & très-Obéssant serviteur
Dumas
Passy à S. E. Mr. B. Franklin
 
Addressed: His Excellency / B. Franklin, Esqr. Min. Pl. / of the United States, &c. / Passy./.
